PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/811,491
Filing Date: 13 Nov 2017
Appellant(s): INTEL CORPORATION



__________________
John F. Kacvinsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4 April 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1. The appellant argues:
Representative independent claim 16, for example, recites “sending one or more control signals to automatically establish a plurality of wireless links in response to identification of the selected system composition.” The Office Action asserts that this language is disclosed by a combination of three different references, with Golobay as a primary reference, and Marl and Strittmatter as secondary references. Office Action, Pages 10-12. [Appellant] respectfully traverses this assertion.

In general, the Office Action separates the language “sending one or more control signals to automatically establish a plurality of wireless links in response to identification of the selected system composition” as recited in claim 16 into three different parts. The Office Action then presents three fairly complicated arguments as to how each part reads on one of the three different references, and when combined, somehow arrive at this language of claim 16. Even more complex arguments are presented for other elements of claim 16, and those will be addressed later in a separate section below.

Although unclear, it appears that the Office Action attempts to read “automatically” as recited in claim 16 on the operations of a Windows operating system executing on a host computer of Marl. See, e.g. Marl, Paragraph [0080].

With respect to Strittmatter, the Office Action states that “Strittmatter discloses a wireless link with a device is established (0043).” Office Action, Page 11. It appears the Office Action attempts to read “establish a plurality of wireless links” on the wireless communication link between a mobile device 100 and an imaging device of Strittmatter. See, e.g. Strittmatter, Paragraph [0043].

The Office Action then concludes a person of ordinary skill in the art would somehow combine: (1) a graphical user interface 900 with pull-down menus 910, 920 for platforms and devices 140 accessible to a user; (2) operations of a Windows operating system executing on a host computer of Marl; and (3) a wireless communication link between a mobile device 100 and an imaging device of Strittmatter, into a single system that would actually work for their intended purposes to arrive at “sending one or more control signals to automatically establish a plurality of wireless links in response to identification of the selected system composition” as recited in claim 16. The Office Action further concludes that the person of ordinary skill in the art would be motivated to combine all three references and five different devices “in order to optimize the use and flexibility of various computing devices installed in a business or home, the business or family may link them together to form a small private network (Marl. Ps. 0003, 0004).”

The examiner respectfully disagrees.  All of Golobay, Marl, and Strittmatter disclose connecting a number of devices for a selected task or activity (Golobay P. 0022, 0089, Marl P 0024, 0025, 0030, 0035, Strittmatter P. 0036, 0042).  Each of Golobay, Marl, and Strittmatter disclose some similar and some different features.  This argument will be addressed in more detail below with respect to the Appellant’s argument traversing the motivation to combine Golobay, Marl, and Strittmatter.

The appellant argues:
[A]ssuming for purposes of argument that the teachings by three different references for five different devices could be somehow combined into a single operating system, the combination would still fail to disclose at least “sending one or more control signals to automatically establish a plurality of wireless links in response to identification of the selected system composition” as recited in claim 16. The emphasized language is simply missing from all three references, no matter how they are combined.

The examiner respectfully disagrees.  It is important to note that the examiner did not allege that Golobay does not sending one or more control signals to establish a plurality of wireless links, only that Golobay does not explicitly disclose the language including AUTOMATICALLY establishing these links.  Although, Golobay discloses that a server receives a request to configure a plurality of devices for a selected platform (P. 0021, 0093) wirelessly (P. 0020-0022), and a logical activity may translate into one or more physical commands formulated in the native syntax of the destination device  (P. 0047), and a platform is a classification and logical grouping of devices that perform a specific function (P. 0049), Golobay does not explicitly disclose that the links between the devices of the platform are automatically established in response to selecting or defining the desired platform.  The suggestion to add this operation to Golobay is provided by Marl as when the signal strength of a wireless exceeds a threshold strength, a device is AUTOMATICALLY connected to a device on that network (P. 0080).  However, although the devices in Marl are automatically connected in response to a triggering condition, this operation is triggered by the strength of a wireless network signal, not the selection of a platform, defining the connected devices, from a menu.  Strittmatter discloses a wireless link is established between a mobile device and a imaging device in response to selecting an imaging function in an application (0043) and communication is performed through a radio frequency (RF) transceiver which communicates to a compatible RF transceiver (not shown) connected to each imaging device (P. 0074).  Strittmatter further discloses that in response to a user starting an (imaging) application, a search for devices (P. 0039) is triggered and a discovery component is configured to communicate with a wireless transceiver of a device and instructs the transceiver to discover other compatible wireless enabled devices in accordance with an implemented wireless communication protocol, and relevant (server) devices are filtered and displayed in a sorted list  (P. 0049).  That is, upon selection of an application or selection of a function within an application, Strittmatter discloses that relevant devices are detected through a discovery process and the relevant devices are displayed in a list.  In order to perform the discovery, a link must be established between the user’s device and at least each detected device.  However, the examiner did not rely on Strittmatter for establishing the link between devices, as that functionality is provide by both Golobay, and also by Marl.  The examiner only relied on Strittmatter for the functionality of AUTOMATICALLY establishing a link in response to a user selection of a function (or application) to be performed by at least a second device in a platform.

2. The appellant argues:
As previously discussed, it appears that the Office Action attempts to read “the selected system composition” as recited in claim 16 on a graphical user interface 900 with pull-down menus 910, 920 for platforms and device types accessible to a user, respectively. Office Action, Page 3.

The examiner respectfully disagrees.  The examiner cited Paragraph 0089 of Golobay for this limitation.  Paragraph 0089 discloses, a graphical user interface provided to a client allows a user to specify a platform  (or device) type on which to perform an activity via a platform pull-down menu.  Paragraph 0049 of Golobay discloses that a platform is a logical grouping of devices that perform a specific function.  An activity is a logical collection of device commands.  Example activities disclosed by Golobay are: add user, delete user, change password (P. 0045).  An example platform may be composed of devices that perform Voice over Internet Protocol (VoIP) and may include edge routers, core routers, gateways, etc. (P. 0049).  As noted above, a server may receive a request to configure the devices of the selected platform (P. 0021) for the identified platform on which to perform the activity (P. 0093).  Therefore, Golobay clearly provides the claimed “the selected system composition” as selected from a menu of compositions (platforms of devices) on which to perform a specified activity.

3. The appellant argues: 
As previously discussed, it appears that the Office Action attempts to read “automatically establish a plurality of wireless links” as recited in claim 16 on the operations of the Windows operating system executing on the host computer of Marl. The Windows Operating System (OS) of the host computer of Marl detects wireless access points. The Windows OS automatically switches the host computer to the wireless network with the highest signal strength. See, e.g. Marl, Paragraph [0080]. However, the host computer is only connected to a single wireless access point at a time. The cited portions of Marl do not describe the host computer with multiple connections to multiple access points. Consequently, the language “automatically establish a plurality of wireless links” as recited in claim 16 does not read on the operations of the Windows operating system executing on the host computer of Marl.

The examiner respectfully disagrees.  As noted above, Golobay clearly discloses that a platform is comprised of (wirelessly) connected devices, and Golobay implies that the devices comprising a platform are connected when the user selects the desired platform.  However, Golobay does not explicitly disclose the language “automatically establish a plurality of wireless links in response to identification of the selected system composition”.  Marl was combined with Golobay for the use of the language “automatically” switching a computer to a wireless network and automatically connecting to a device on that network based on a certain triggering condition.  However, Marl does not disclose that this triggering condition is the selection of a device or composition of devices (platform) by a user.  As noted above, Strittmatter discloses that when a user selects an application (task or activity), a search is performed for a device or devices that are related to the selected application and a list of devices is displayed for user selection through a discovery process.  Each device discovered for the selected application must receive some communication signal.  However, again, the examiner did not combine Strittmatter with Golobay for the function of connecting the devices.  That function is provided by Golobay.  The examiner combined Strittmatter with Golobay (and Marl) for the operation of selecting an application (a task, or activity) and then sending communication signals to relevant devices.

4. The appellant argues:
As previously discussed, it appears the Office Action attempts to read “establish a plurality of wireless links” on the wireless communication link between the mobile device 100 and the imaging device of Strittmatter. The Office Action states “Strittmatter discloses a wireless link with a device is established (0043) communication is performed through a radio frequency (RF) transceiver which communicates to a compatible RF transceiver (not shown) connected to each imaging device (P. 0074).”

As noted above, Golobay disclose connecting a plurality of devices in a selected platform.  Strittmatter was combined with Golobay (and Marl) for the operation of selecting an application (task or activity) and then searching for and sending communication (discovery) signals to a plurality of relevant devices.  The combination of Strittmatter with Golobay (and Marl) would provide the explicit function of linking the devices of the selected platform when the user selects the platform or activity (application or application function in Strittmatter).

5. The appellant argues:
Even if the references were to provide adequate support for each argument, which [Appellant] does not admit, the combination would still fail to disclose at least “sending one or more control signals to automatically establish a plurality of wireless links in response to identification of the selected system composition” as recited in claim 16. The emphasized language is simply missing from all three references, no matter how they are combined.

The examiner has addressed these arguments in detail in response to Appellant’s arguments 1-4 above.

6. The appellant argues:
No Motivation To Combine Due To Inoperable References The Office Action concludes a person of ordinary skill in the art would be motivated to combine all three references “in order to optimize the use and flexibility of various computing devices installed in a business or home, the business or family may link them together to form a small private network (Marl. Ps. 0003, 0004).” Office Action, Pages 11-12. However, a person of ordinary skill in the art would not be motivated to combine the cited references since it would render the cited references inoperable for their cited purposes. This will be demonstrated through a discussion of some of the other language of claim 16.

The examiner respectfully disagrees.  In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner has addressed this argument above and will repeat again for convenience.
All of Golobay, Marl, and Strittmatter disclose connecting a number of devices for a selected task or activity (Golobay P. 0022, 0089, Marl P 0024, 0025, 0030, 0035, Strittmatter P. 0036, 0042).  Each of Golobay, Marl, and Strittmatter disclose some similar and some different features.  For example, Golobay discloses allowing a user define a platform of connected devices to implement a group of commands that describe logical activities (P. 0022, 0048, 0089) that describes a relationship between a platform and a device (P. 0054).  A user may issue a request (to a server) to configure the devices, wherein communication between the devices and the server may be wireless, and software instructions may be read into memory from another device via a communication interface; in order for the platform comprising the grouping of devices to perform the selected activity, the devices in the grouping of devices must be communicatively linked.
Golobay does not explicitly disclose detecting two or more available wireless devices; presenting graphical representations of each of the two or more available wireless devices; detecting two or more available devices, wherein each wireless device is capable of wireless communication on a respective network, by a third wireless device.  Marl, combined with Golobay, provides these limitations (P. 0023 0024, 0025, 0030, 0035, 0046, 0080, 0424, 0516).  
Golobay does not disclose disclose presenting a menu of two or more system compositions, each of the two or more system compositions comprising at least one of the two or more available wireless devices; identifying a selected system composition of the two or more system compositions.  Strittmatter, combined with Golobay, discloses these limitations (P. 0042, 0043, 0045)
That is, all of Golobay, Marl, and Strittmatter are directed to similar subject matter, and each discloses some different features that would be beneficial when combined with the systems of the other references.  In the rejections wherein features of Marl and Stittmatter are combined with Golobay, the examiner provided clear motivations to combine the references, citing an obvious benefit for adding the subject feature to Golobay.

7. The appellant argues:
It appears that the Office Action also acknowledges this deficiency of Marl since it switches arguments yet again to an entirely different device of Marl. … From these statements, it appears the Office Action attempts to read the term “third wireless device” as recited in claim 16 on the “virtual device” of Marl, where the “virtual device” is the Internet 107.  Further, the Office Action appears to apply some circular reasoning where the “virtual device” uses the Internet 107 to communicate information and therefore the “virtual device” is on a different network even though the “virtual device” is actually the different network (i.e., the Internet 107).

It is not reasonable to broadly interpret the term “wireless device” as recited in claim 16 in an attempt to read on the Internet 107 of Marl.

The examiner respectfully disagrees.  First, the examiner never equated the virtual device in Marl with the claimed “third wireless device”.  Second, the examiner relied on Marl for the limitations: “detecting two or more available wireless devices; presenting graphical representations of each of the two or more available wireless devices”; “detecting two or more available devices, wherein each wireless device is capable of wireless communication on a respective network, by a third wireless device”; “automatically establish a plurality of wireless links”; “updating the graphical representations of each of the two or more available wireless devices to present the established wireless links”.  Marl clearly discloses that each of the network devices communicate either directly or indirectly with a gateway device and the gateway device may serve as a node on two incompatible networks, for example, one network may be the internet, that use different communication protocol formats and convert data from one network’s communication protocol format into the other network’s communication protocol format (P. 0023) when switching to a different network, connecting or switching to a device on the different network (P. 0080).  The examiner’s reference to the virtual device representing the Internet in Marl was simply to focus on Marl’s functionality of establishing communications among devices on different types of networks.  

8. The appellant discloses:
Not only does Strittmatter not support the line of reasoning presented in the Office Action, it actually teaches away from combining Strittmatter with the other cited references. … Paragraph [0043] of Strittmatter (as reproduced above) specifically states that the single wireless communication link is established only after a user manually selects the imaging device. By way of contrast, claim 16 recites “sending one or more control signals to automatically establish a plurality of wireless links in response to identification of the selected system composition.” [Emphasis Added]. Consequently, Strittmatter in a material respect actually teaches away from the subject matter of claim 16.

The examiner respectfully disagrees.  As stated above, Golobay established connections between devices of a platform, upon which an activity may be performed, when the platform is selected from a menu.  Strittmatter does not have to disclose also this connection.  As stated above, Strittmatter was combined with Golobay for the functionality of communicating with a plurality of compatible devices (through a discovery operation) in response to a user selection of an application or a function of an application.  When a user selects an application or a function of an application, a search is performed for compatible devices.  A user in Strittmatter does not have to manually select an imaging device in order to perform the discovery operation.  Furthermore, a connection has to be made between a discovering device and a discovered device in a discovery operation.  However, again, Strittmetter doesn’t have to disclose that the connection is initiated and maintained in the discovery operation, as Golobay disclose that the connections are initiated and maintained when a platform is selected by a user from a menu.  Therefore, Strittmatter does not teach away from the subject matter of Golobay.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN M HEFFINGTON/Examiner, Art Unit 2177                                                                                                                                                                                                        
Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177    
                                                                                                                                                                                                    /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.